FINAL REJECTION
(in response to amendment dated 5/2/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 5/2/2022 has been entered and considered for this Office Action.

Claim Rejection Withdrawn
The following indefiniteness issues that formed the basis of rejection under §112(b) for indefiniteness have been resolved in view of amendment and/or examiner reconsideration of claim construction:
Claim 1:
First, the ordinarily skilled artisan would have understood the recitation of “at least two of the tracking focal points at the same depth and on at least two adjacent tracking lines” (claim 1, lines 10-12) to mean at least two tracking points (selected from at least two adjacent tracking lines) that are at the same depth. For example, see Applicant’s Figure 1B below, which has been annotated by the examiner. The focal points circled in the figure are an example of two tracking focal points (annotated as A and B), respectively from adjacent tracking lines (i.e., A and B are from tracking lines T2 and T3 respectively; wherein tracking lines T2 and T3 and adjacent to each other), that are at the same depth (A and B are both at a depth of 3 from the top).

Second, the ordinarily skilled artisan would have understood the recitation of “the displacements caused by the shear wave at the tracking focal points” (claim 1, lines 12-13) to refer to the displacements measured at the tracking focal points as recited in step “d)”; and that these displacements measured in step “d)” are displacements caused by the shear wave (i.e., the shear wave resulting from step “c)”).
Third, the ordinarily skilled artisan would have understood the recitation of “the corresponding pixel of the B-mode image” (claim 1, line 18) to mean the pixel from the B-mode image that the modified “at least one pixel” corresponds to. Since the “at least one pixel” is, itself, from the B-mode image (and then modified as recited in step “f)”), then the pixel from the B-mode image that corresponds to the “at least one pixel” would simply then be the unmodified “at least one pixel” (i.e., the “at least one pixel” prior to modification).
Accordingly, the ordinarily skilled artisan would have understood the recitation of “g) displaying the at least one pixel having the modified appearance at the corresponding pixel of the B-mode image” to mean that the modified “at least one pixel” is displayed at the same location as it was prior to modification (i.e., steps “f)” and “g)” are performed in a manner such that it does not have the effect moving the “at least one pixel” to another location).
Fourth, in view of Specification page 64, lines 19-24 (¶ [0242] of the published application), various recitations of “the B-mode image” would have been recognized by the ordinarily skilled artisan as broadly referring to one (singular) or more (plural) of the B-mode images acquired in step “a)”.
Fifth, the recitation of term “the grey-scale B-mode image” would have been understood by the ordinarily skilled artisan to refer to “the B-mode image” because B-mode images are grey-scale.

Claim 16:
Claim 16 was rejected for the same or similar reasons as claim 1. Since the issues above regarding claim 1 are considered resolved in view examiner reconsideration of what the ordinarily skilled artisan would have understood the claim to mean, then the same issues for claim 16 are considered to be resolved for the same reasons.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities. Appropriate correction is required.
In claim 1, the term “statistical reliability” in line 19, despite being a countable, singular, common noun, is missing an determiner of some sort (e.g., an article, a demonstrative, a possessive, a quantifier, a distributive, etc.), thereby making this grammatically awkward. Appropriate correction is required.
In claim 4, the term “color scale” in line 1 of the claim, despite being a countable, singular, common noun, is missing an determiner of some sort (e.g., an article, a demonstrative, a possessive, a quantifier, a distributive, etc.), thereby making this grammatically awkward. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is mean by “the distance of the tracking focal points along each tracking line” and “the distance of the tracking lines” because a distance per se is defined by two points (a starting point and an end point) but the aforementioned “distance[s]” are only recited relative to starting points (i.e., the claim does not define the end points to which the distances are respectively measured to); otherwise, from another point of view, the distances are only recited relative to end points  (i.e., the claim does not define starting points from which the distances are respective measured from). For example, does “the distance of the tracking focal points along each tracking line” refer to the distance from the tracking focal points along each tracking line to the shear wave excitation pulse (or some other endpoint)?
In accordance with compact prosecution practice (see MPEP 2173.06), “the distance of the tracking focal points along each tracking line” is being construed for purposes of applying prior art as referring to the distances (in the direction of the tracking focal points; e.g., the vertical direction in Fig. 1B) between adjacent tracking focal points of the same tracking line (e.g., the distance between FP1 and FP2; the distance between FP2 and FP3; the distance between FP3 and FP4). Further, “the distance of the tracking lines” is being construed for the purposes of applying prior art as referring to the distances (in the lateral direction; e.g., the horizontal direction in Fig. 1B) between adjacent tracking lines (e.g., the distance between T1 and T2; the distance between T2 and T3; the distance between T3 and T4).

Regarding claim 3, there is insufficient antecedent basis for “the pixels”. It is unclear what/which pixels the recitation of “the pixels” refers to. Does this refer to all the pixels of the B-mode image, or does this refer to a subset thereof (e.g., the “at least one pixel” recited in claim 1)?
Further, even if, for argument’s sake, “the pixels” had proper antecedent basis, there is still insufficient antecedent basis for the term “the appearance parameters of the pixels as a function of the velocity of the shear wave or of the calculated elasticity parameter”; i.e., it is unclear what/which appearance and parameters thereof this refers to. For example, does this refer to the “appearance” (and parameters thereof) of the “at least one pixel” that was modified and displayed in steps “f)” and “g)” as recited in claim 1? Otherwise, does this refer to the “pixel appearance” (and parameters thereof) that was “modified in order to visualize also the reliability of the elasticity parameter determined for the corresponding sub-region” as recited in claim 1 as currently amended? Otherwise, does this refer to one or more of the color space parameters (i.e., one or more of hue, saturation, and lightness in the case of the HSL color space; or one or more of hue, saturation, and value in the case of the HSV color space; or one or more of hue, saturation, and intensity in the case of the HSI color space) that the elasticity or velocity parameter is encoded in/by as recited in claim 1 as currently amended?
In accordance with compact prosecution practice (see MPEP 2173.06), “the pixels” is being construed for the purposes of applying prior art as referring to the “at least one pixel” recited in claim 1; further, claim 3 as a whole is being construed as further limiting step “f)” by further limiting the “function of at least one of the elasticity parameters determined for said regions” be a function of a velocity of the shear wave or a calculated elasticity parameter and by further limiting “modifying the appearance” to mean that the color level scale of the “at least one pixel” is modified to be different than that of the B-mode image prior to modification of the at least one pixel (e.g., different than grey scale).

Regarding claim 4, the claim appears to limit the term “color scale” to be one of monochromatic and polychromatic, but it is unclear what this color scale is or how it relates to the rest of the invention as a whole since the term “color scale” was never once used prior to it being recited in claim 4. Is the “color scale” even part of the invention? Otherwise, was this instead meant to refer to the color space which is recited in claim 1 as currently amended?
The examiner recommends amending the claim to read as follows:
3. The [[M]]method according to claim 3, wherein a color scale 
of the appearance of the pixel or the pixels for representing one or more elasticity parameter determined in each sub-region of the region of interest as a function of the measurements at the two or more tracking focal points is either:		
		monochromatic, wherein different values of the elasticity parameter are correlated to different shades of one color other than grey, [[and]]or
			
		polychromatic, [[and]]wherein the different values of the elasticity parameter are correlated to different colors.

In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being construed for purposes of applying prior art in accordance with the above recommended amendment.

Allowable Subject Matter
Claims 1, 8, 9, and 12-21 are allowed.
Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and dependent claims thereof: Claim 11 was previously indicated as reciting allowable subject matter. The limitations of claim 11 (including claim 10 in the dependency chain) have been incorporated in claim 1 as currently amended. Therefore, claim 1 and dependent claims thereof are allowed for the same reasons.
Regarding claim 15: The claim was previously indicated as reciting allowable subject matter. Claim 15 has been amended to be in independent form without changing the scope of the claim. Therefore claim 15 remains allowable.
Regarding claim 16 and dependent claims thereof: Claim 16 was previously indicated as reciting allowable subject matter. Claim 16 has been amended to overcome objections and 112(b) rejections in a manner that does not change the scope of the claim. Therefore claim 16 and dependent claims thereof remain allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793